NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
'I`OBI GELLMAN, AS TRUSTEE OF THE MAYER
MICHAEL LEBOWITZ TRUST',
Plaintiff-Appellant,
V.
TELULAR CORPORATION,
Defendcmt-Appellee,
AND '
NAPCO SECURITY SYSTEMS, INC.,
Defen.dan,t-Appellee,
AND
VISONIC INC.,
Defendant-Appellee.
2011-1196
Appea1 from the United StateS District C0urt for the
Eastern District of Texas in case n0. 07-CV-0282, 1\/[agis-
trate Judge Char1eS Everingham, IV.
ON MOTION
ORDER

GELLMAN V. TELULAR CORP 2
The appellees move for the court to find this appeal
frivolous and to award damages and costs. Tobi Gellman
responds
Upon consideration thereof,
IT ls ORDERE:o THAT:
The motion is deferred to the merits panel assigned to
hear this case C0pies of this 0rder, the motion, and the
opposition shall be transmitted to the merits panel
FOR THE CoURT
AUG 26 2011
/s/ J an Horbal__\[
Date J an Horbaly
Clerk
cc: John R. Mug‘no, Esq.
James P. Hanrath, Esq. `
Thomas I. Ross, Esq. '
EdWard W. G01dStein, ESq- u.s. c0uR1EB|?§\rpPmLs ma
THE FEDERAL ClRCU|T
s2O
l AUG 2 6 2011
1ANnoRsALY
cmc